Citation Nr: 1012318	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for low back condition.

Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1985 
to November 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in March 2009 at 
which time the Board remanded the case for additional 
development and for the Veteran to be scheduled for a 
hearing before RO personnel in accordance with his request.  
That development has been completed, and the case has been 
returned to the Board.

The Veteran testified before a Decision Review Officer in 
August 2009.  That hearing transcript is included in the 
claims folder.  The Veteran also requested a travel Board 
hearing, which was duly scheduled for December 2008.  He did 
not appear for that hearing or request postponement, so the 
case will be processed as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d)(2009).


FINDINGS OF FACT

1.  The Veteran complained of and was treated for low back 
strain during service but the record contains no competent 
evidence of a current low back disorder.  

2.  The Veteran complained of and was treated for left knee 
contusion during service and post-service but the record 
contains no competent evidence of a current right knee 
disorder.  




CONCLUSIONS OF LAW

1.  A claimed low back disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A claimed right knee disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1131.  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected.  38 C.F.R. § 
3.303(b), see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008) (holding that when a chronic disease is identified in 
service and at any time after service, service connection 
will be granted without the need for nexus evidence).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Back injury

The Veteran seeks service connection for a low back 
condition, which he attributes to a convoy vehicle accident 
and was aggravated by lifting a camo net above his head.  

Service treatment records (STRs) include a November 1986 
complaint of back pain.  He stated that he had difficulty 
bending forwards and increase in pain when standing.  He had 
decreased range of motion and was diagnosed with back pain.  
He was also diagnosed as having muscle spasms.  Later in 
November 1986, the Veteran again complained of low back pain 
and reported that he was lifting heavy objects while in the 
field.  The physician found some slight swelling of the 
right side of the lower pack with pain increasing when 
bending at the waist.  The impression was "lower back 
strain."  

Extensive VA medical records contain no treatment for or a 
diagnosis of a low back condition.  A VA outpatient history 
and physical dated in January 2002 showed full range of 
motion, no flank tenderness or bruits, and no positive 
straight leg raises test elicited on examination.  A June 
2003 outpatient history and physical showed normal curvature 
of the spine, full range of motion, and no vertebral column 
tenderness.  A November 2005 primary care note also showed 
the back with normal curvature, full range of motion, and no 
vertebral column tenderness.  In April 2008 the Veteran 
reported low back pain.  He was diagnosed with degenerative 
joint disease, generalized, and cervicalgia.  

Social Security Administration (SSA) records include an 
October 1996 consultation for seizures.  The Veteran had a 
recent history of a jet ski accident.  A review was negative 
for spinal injury.  

During an August 2009 hearing before a Decision Review 
Officer (DRO), the Veteran testified that his back was 
thrown out in service and that he has back pain that has 
gotten worse as he aged.  He stated that he takes pain 
killers and muscle relaxers for his injuries and his back.  

While STRs confirm the Veteran's account of a back injury 
and contain a diagnosis of lower back strain and muscle 
spasms, there is no indication the disorder was chronic in 
service, nor is there competent medical evidence of a 
current back disorder that can be linked to that injury or 
condition.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); 38 C.F.R. § 3.303(a) (to establish service 
connection for a disability, symptoms during service, or 
within a reasonable time thereafter, must be identifiable as 
manifestations of a chronic disease or permanent effects of 
an injury).  Further, it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service).  Rabideau, 2 Vet. App. 141.  Although the 
condition was diagnosed as low back strain and muscle spasms 
in service, the evidence does not show that the Veteran has 
a current back disorder that is a continuation of that back 
strain sustained during service.  

The Board recognizes that the Veteran believes he has a 
current back condition.  Recently, the Federal Circuit 
issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), 
which stated that 38 U.S.C. § 1154(a) requires that the VA 
give due consideration to all pertinent medical and lay 
evidence in evaluating a claim for disability.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical 
evidence.  

In this case, the Veteran is not currently diagnosed with 
low back strain.  The Veteran, as a lay person, is competent 
to report that he currently has back symptoms, such as back 
pain.  However, despite the Veteran's history of complaints 
of back problems during service, the Board notes the nearly 
17 year lapse in time between separation in November 1988 
and the first filing of a claim for back injury in May 2005.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered in the analysis 
of a service connection claim). 

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom., Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a 
present disability).  Here, the evidence does show that the 
Veteran has a diagnosis of generalized arthritis but his 
back has consistently been evaluated as normal.  The 
extensive VA medical records do not show that he currently 
has a low back disorder.  Accordingly, this evidence 
outweighs the Veteran's reports that he currently has a back 
disorder that is related to service.  

The Board finds that a chronic low back condition was not 
present in active service as shown by the service treatment 
records.  The Veteran currently reports that he has symptoms 
of a low back condition.  However, the Board finds that the 
more probative evidence which shows evaluation of his low 
back does not show that he has a low back disorder.  
Accordingly, the claim must regrettably be denied.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that there is no 
current disorder or back pathology, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) 
(2009).  Accordingly, the Board finds no basis for a VA 
examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

Knee Injury

The Veteran also seeks service connection for a right knee 
injury, which he attributes to hitting it against a concrete 
pipe in service.

STRs include complaints of and treatment for left knee pain 
dated in December 1987.  Diagnosis was contusion and the 
Veteran was treated with pain medication.

Extensive VA medical records contain no complaints of or 
treatment for a right knee injury.  In February 2008 the 
Veteran reported that he was involved in an altercation that 
left him with left knee pain.  In April 2008 the Veteran was 
diagnosed with complete tear of the anterior cruciate 
ligament isolated in the left knee.  He was scheduled for 
anterior cruciate ligament reconstruction of the left knee.  

During the August 2009 hearing before a DRO, the Veteran 
testified that he was seeking service connection for his 
right knee, and not his left knee.  It was also asserted 
that the references to the left knee contained in the 
service treatment records were mistaken and actually 
referred to the right knee.  

SSA records contain no complaints of, treatment for, or a 
diagnosis of a right knee condition.  

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich, 104 F.3d 1328; see 
also Brammer, 3 Vet. App. 223.  Here, the medical evidence 
does not show that the Veteran has a current right knee 
disorder.  It follows that if there is no current disorder 
there obviously is no current disability.  In the absence of 
competent medical evidence of a current disorder and of any 
competent evidence relating any claimed current disorder to 
an injury in service, service connection for a claimed 
diagnosis of knee injury must be denied.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, supra. 

Although the Veteran is competent to report that he 
experiences symptoms with respect to his right knee, the 
extensive medical records contained in his claims folder 
include no references to right knee symptomatology or a 
disorder of the knee.  These records outweigh the Veteran's 
reports that he currently has a disorder of the right knee.  
While the Veteran was diagnosed as having generalized 
arthritis, there is no specific reference to any pathology 
related specifically to the right knee.  Accordingly, even 
if the service treatment record mistakenly referred to the 
left knee instead of the right, there is no current 
disability to which that incident can be linked.   

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
absence of competent medical evidence of the claimed right 
knee disorder, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2009).  Accordingly, 
the Board finds no basis for a VA examination to be 
obtained.  See McLendon, supra.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should 
also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

Two letters from the RO dated in June 2005 apprised the 
Veteran of the information and evidence necessary to 
establish his claims.  He was also advised of the evidence 
that VA would seek to provide and of the information and 
evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  He was also informed of how VA establishes 
disability ratings and effective dates in a letter dated in 
June 2006.  Dingess/Hartman, 19 Vet. App. 473.  Although the 
June 2006 letter was issued after the rating decision, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  The Board thus finds that 
the Veteran was provided adequate notice in accordance with 
38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.

In March 2009, the Board remanded the case for further 
development.  The Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders by obtaining additional evidence and by scheduling 
the Veteran for a hearing before RO personnel.  Accordingly, 
no further action is necessary in this regard.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

Regarding the duty to assist, STRs, VA treatment records, 
and SSA records have been obtained and associated with the 
claims file.  There is no indication that the Veteran has 
provided information to the RO about relevant records that 
are outstanding, accordingly, the Board finds that there is 
no duty to assist in that regard that is unmet.  The Board 
is satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


ORDER

Service connection for a low back condition is denied.

Service connection for a right knee condition is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


